Title: John Barnes to Thomas Jefferson, 11 October 1814
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—  George Town 11th Octr 1814—
            Your favr 30th Ulto reached me last Evening, Covering five dollar Alexa Bank Note. they pass Currt with us. and I trust will continue so to do—
            and I regret to perceive they’re refused in exchange even for Virga paper,—Not to Accomodate with so near a Neighbour—whose late Misfortunes Shd rather excite Compassion—and Assistance—then fear of their not being able to repair their unavoidable losses—,—the present distresses of our Banks’ Circulation—Arises chiefly between the Northern and Southern Banks. the latter being all indebted to the former—The Philada and N York merchts having been Accustomed to forward their Customers Notes of hand made payable at the place of their Residence—viz Geo Town Alexa Richmond, & Petersburg—to the Cashiers of those several Banks untill they were obliged from necessity to refuse Collecting them—it is however presumed some Accomodation will soon take place between Certain of the Northern & southern Cashiers—in Order to Accomodate each Other—at this distressing time in Bank Circulation—and thereby prevent the fatal consequences which might Otherwise follow.—the best Established Banks—will I trust stand their ground—at a depreciated Value—as to Stock—and dividend. the Others of less Stability will risque perhaps—their existance—those Banks who have already Subscribed to the loans—has so far reduced their Capital—which they cannot now replace—but at very considerable loss.—will nevertheless recive a hansome Interest—and thereby be inabled to pay a Reasonable dividend.
            the failure in the late Loan—is of all—the most unfortunate at this Crisis of our Public Affairs—and some effectual Remedy must—and I trust—will soon be Applied—the present good spirits of the Army and Navy must be incouraged & supported—their s Continued successes are beyond our most sanguin expectations—to damp their Ardor for the want of Resources would be fatal—in the extreme—More especially—as we are now freed from a lingering Suspense,—more dangerous in its Consequences—then a determined Resolution—(however to be dreaded.) by either—to abide—and to be des decided—by the length of the Sword,—all party disputes We may now expect to be buried—and with one United Voice and Arm to Resist—rather then submit to such degrading Ignominous terms, and Conditions—as proposed —(Knowing they could not be Assented to,)—Our Invoys, will I hope be soon hailed—on their safe Arrival, with repeated Acclamations of Joy and triumph,—the Resources of the Country are more then sufficient—for the Occasion—and I trust will be drawn forth, and aq Acquiesce in, with Cheerfullness and full Confidince as to the Result—Another successfull Campaign, will have—I expect the like effect of that in which—(you will Recollect) when Doctr Franklin and if I mistake not Mr Adams met the Admiral and his Bror Genl How—at Staten Island in 1776—
            Excuse my hasty involuntary Ideas. they press upon me irresistably—that I cannot restrain myself—from expressing them—
            Yours most sincerely & obedtJohn Barnes,
          
          
            
              
                PS.
                 it is with equal sentiments of Congratulation—at the fortunate Circumstance of my being inabled to close the good Genl K— Bank stock at so adventageous a Crisis and transpose the proceeds in the late Loan—on the like adventageous terms—but not yet particularly adjusted—
              
            
          
        